Electronically Filed
                                                     Supreme Court
                                                     SCWC-30479
                                                     17-APR-2012
                                                     03:05 PM



                           NO. SCWC-30479


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                     LILLIAN M. JONES, M.D.,

     Petitioner/Plaintiff/Counterclaim Defendant-Appellant,


                                vs.


                HAWAII RESIDENCY PROGRAMS, INC.,

         Respondent/Defendant/Counterclaimant-Appellee,


                                and


           UNIVERSITY OF HAWAII; NALEEN ANDRADE, M.D.,;

        COURTENAY MATSU, M.D.; D. CHRISTIAN DERAUF, M.D.;

              TERRY LEE, M.D.; and IQBAL AHMED, M.D.,

                 Respondents/Defendants-Appellees.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (ICA NO. 30479; CIV. NO. 08-1-0071)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

                    (By: Nakayama, Acting C.J.,

    Circuit Judge Lee in place of Recktenwald, C.J., recused,

     Circuit Judge Crandall in place of Acoba, J., recused,

    Circuit Judge Del Rosario in place of Duffy, J., recused,

     and Circuit Judge Kim in place of McKenna, J., recused)


          Petitioner/Plaintiff/Counterclaim Defendant-Appellant


Lillian M. Jones, M.D.’s   application for writ of certiorari

filed on March 5, 2012, is hereby rejected.

          DATED:   Honolulu, Hawai'i, April 17, 2012.

Lillian M. Jones, M.D.
          /s/ Paula A. Nakayama

petitioner, pro se, on the

application and reply
           /s/ Randal K.O. Lee


Corlis J. Chang & Kimberly J.
  /s/ Virginia L. Crandall

Koide of Goodsill Anderson

Quinn & Stifel for respondents
 /s/ Dexter D. Del Rosario

Hawaii Residency Programs,

Inc., Naleen Andrade, M.D.
     /s/ Glenn J. Kim

Courtenay Matsu, M.D. and

D. Christian Derauf, M.D.,

on the response





                                 2